DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
The following claims are objected to because of informalities:
Claim 6:
(1) The claim recites “to allow heat from working fluid in the second heat exchanger to be transferred the phase-change material in the storage tank” in the last three lines of the claim. However, the claim should instead recite --to allow heat from working fluid in the second heat exchanger to be transferred to the phase-change material in the storage tank--.
Claim 23:
(1) The claim recites “to allow heat from working fluid in the second heat exchanger to be transferred the phase-change material in the storage tank” in the last three lines of the claim. However, the claim should instead recite --to allow heat from working fluid in the second heat exchanger to be transferred to the phase-change material in the storage tank--.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 14, 15, and 19-21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Scarcella et al. (US 20120011866 A1), herein Scarcella.
	As per claim 1, Scarcella discloses a climate-control system (see at least figure 1) comprising: a working fluid circuit (2, 4, 6 and related components) having a first compressor (20b), a first heat exchanger (40), a second heat exchanger (coils of 4 that are inside of 46), a flash tank (70), and a third heat exchanger (50), the first heat exchanger (40) receiving working fluid discharged from the first compressor (20b), the flash tank (70) disposed downstream of the first heat exchanger (40) and including an inlet (inlet that connects with 65) and first (outlet that connects to 55) and second (outlet that connects to 14) outlets (as shown in figure 1), the first outlet (that connects to 55) providing working fluid to the third heat exchanger (50) disposed between the flash tank (70) and the first compressor (20b), the second outlet (that connects to 14) providing working fluid to the first compressor (via 14a); and a storage tank (shell of 46) containing phase-change material (i.e., water 48; see at least the last two sentences of paragraph 18), the phase-change material thermally coupled with the second heat exchanger of the working fluid circuit (as evidenced by arrow 48 in figure 1).
	As per claim 2, Scarcella discloses wherein the second heat exchanger (coils of 4 that are inside of 46) is disposed within the storage tank (46) such that the second heat exchanger (coils of 4, per se) is fluidly isolated from the phase-change material (water 48) contained in the storage tank (46) and in fluid communication with the first heat exchanger (40) and the flash tank (70; evident from figure 1 and paragraph 18).
	As per claim 3, Scarcella discloses wherein the working fluid circuit (2, 4, 6 and related components) includes a first expansion device1 (65) disposed between2 the second heat exchanger (coils of 4 inside 46) and the first heat exchanger (40).
	As per claim 4, Scarcella discloses wherein the working fluid circuit (2, 4, 6 and related components) includes a second expansion device (55) disposed between the flash tank (70) and the third heat exchanger (50).
	As per claim 14, Scarcella discloses wherein the working fluid circuit (2, 4, 6 and related components) includes first (65) and second (55) expansion devices (see figure 1), the first expansion device (65) disposed between the first heat exchanger (40) and the flash tank (70), the second expansion device (55) disposed between the flash tank (70) and the first compressor (20b).
As per claim 15, Scarcella discloses wherein the working fluid circuit (2, 4, 6 and related components) includes first (53) and second (73) valves, the first valve (53) disposed between3 the coils of 4 inside 46) and the flash tank (70), the second valve (73) disposed between4 the first compressor (20b) and the second heat exchanger (coils of 4 inside 46).
As per claim 19, Scarcella discloses a climate-control system (see figure 1) comprising: a working fluid circuit (2, 4, 6 and related components) having a first fluid passageway (formed by 2 and the first half of 4), a flash tank (70), a second fluid passageway (formed by the second half of 4, and 6), and a third fluid passageway (14), the first fluid passageway (2 and first half of 4) receiving working fluid from a first compressor (20b) and including a first heat exchanger (40), the flash tank (70) including an inlet (connected to 65) and first (connected to 55) and second (connected to 14 and/or 73) outlets (as shown in figure 1), the second fluid passageway (second half of 4, and 6) receiving working fluid from the first outlet (connected to 55) of the flash tank (70) and including a third heat exchanger (50) disposed between the flash tank (70) and the first compressor (20b), the third fluid passageway (14) receiving working fluid from the second outlet (which is connected to 14 and/or 73) of the flash tank (70) and providing working fluid to the first compressor (via 14a); and a storage tank (shell of 46) containing phase-change material (water 48), the phase-change material (48) thermally coupled with a second heat exchanger (coils of 4 which are inside of 46) of the working fluid circuit (see at least figure 1).
	As per claim 20, Scarcella discloses wherein the second heat exchanger (coils of 4 that are inside of 46) is disposed within the storage tank (shell of 46) such that the second heat exchanger is fluidly isolated from the phase-change material (48) contained in the storage tank (46) and in fluid communication with the first heat exchanger (40) and the flash tank (70; as evidenced by at least figure 1).
2 and first half of 4) includes a first expansion device (65) disposed upstream of the inlet of the flash tank (70), and wherein the second fluid passageway (second half of 4, and 6) includes a second expansion device (55) disposed downstream of the first outlet of the flash tank (as shown in at least figure 1).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Scarcella (US 20120011866 A1) in view of Mitra et al. (US 20110023514 A1), herein Mitra.
	As per claim 5, Scarcella discloses wherein the working fluid circuit (2, 4, 6 and related components) includes a third valve device (73) disposed between the flash tank (70) and the first compressor (20b).
	However, Scarcella may not explicitly disclose wherein the third valve device is an expansion device or expansion valve, per se.
	On the other hand, it should be noted that Mitra, directed to an HVAC system, discloses wherein a third valve device (73) may be an expansion valve (see at least paragraph 40).
Moreover, it has been held that the simple substitution of one known element for another to obtain predictable results supports a prima facie determination of obviousness if the following findings are presented: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, 
In the instant case, and as per (1), one of ordinary skill in the art would recognize that the prior art of Scarcella contains a device (valve 73) that only differs from the claimed device by virtue of not being an expansion device, per se. As per (2), as evidenced by Mitra, one of ordinary skill in the art would recognize that the valve of Scarcella may be substituted with the expansion valve of Mitra, wherein Mitra explicitly teaches an embodiment where “the first economizer flow control device 73 would not be a solenoid flow control valve, but instead either a thermostatic expansion valve set to maintain a fixed superheat in [the] refrigerant line … or an electronic expansion valve metering refrigerant under the controller … in response to a selected operating parameter” (see paragraph 40 of Mitra). As per (3), in light of the above, and further in light of the fact that both Scarcella and Mitra are analogous to each other and to the claimed invention, one of ordinary skill in the art would recognize that the prior art teachings are modifiable and combinable without yielding unpredictable results, since the valves are being used for the same purpose or function. As per (4), one of ordinary skill in the art would recognize that having a controllable expansion device as disclosed by Mitra, instead of a simple solenoid valve as disclosed by Scarcella, would allow one to provide more “fine-tuned” controlling of the system, since the expansion valve of Mitra would allow various flowrates that can be controlled based on process parameters.

As per claim 7, Scarcella as modified discloses wherein the working fluid circuit (2, 4, 6 and related components of Scarcella) includes: a first fluid passageway (line 2 and first portion of 4 of Scarcella) extending from an outlet (side of 20b that connects with 105 and 106 of Scarcella) of the first compressor (20b of Scarcella) and through the first heat exchanger (40 of Scarcella) to the second heat exchanger (coils of 4 inside 46 of Scarcella) disposed within the storage tank (46 of Scarcella); a second fluid passageway (second portion of 4 and line 6 of Scarcella) extending from the first outlet of the flash tank (70 of Scarcella) and through the third heat exchanger (50 of Scarcella) to an inlet (side of 20b that connects with 20a and 6 of Scarcella) of the first compressor (20b of Scarcella); and a third fluid passageway (14 of Scarcella) extending from the second outlet of the flash tank (70 of Scarcella) to the first compressor (20b; via 14a of Scarcella).
	As per claim 8, Scarcella discloses wherein the first outlet (outlet connecting with 55 of Scarcella) of the flash tank (70 of Scarcella) is a liquid outlet (as evidenced by the liquid of 72 of Scarcella) and the second outlet (outlet connecting with 14 of Scarcella) of the flash tank (70 of Scarcella) is a vapor outlet (as evidenced by the gas of 72 of Scarcella).
14) includes a third valve device (73) disposed downstream of the second outlet of the flash tank (see at least figure 1).
However, Scarcella may not explicitly disclose wherein the third valve device is an expansion device or expansion valve, per se.
	On the other hand, it should be noted that Mitra, directed to an HVAC system, discloses wherein a third valve device (73) may be an expansion valve (see at least paragraph 40).
Moreover, it has been held that the simple substitution of one known element for another to obtain predictable results supports a prima facie determination of obviousness if the following findings are presented: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the instant case, and as per (1), one of ordinary skill in the art would recognize that the prior art of Scarcella contains a device (valve 73) that only differs from the claimed device by virtue of not being an expansion device, per se. As per (2), as evidenced by Mitra, one of ordinary skill in the art would recognize that the valve of Scarcella may be substituted with the expansion valve of Mitra, wherein Mitra explicitly teaches an embodiment where “the first economizer flow control device 73 would not be a solenoid flow control valve, but instead either a thermostatic expansion valve set to maintain a fixed superheat in [the] refrigerant line … or an electronic expansion valve metering refrigerant under the controller … in response to a selected operating parameter” (see paragraph 40 of Mitra). As per (3), in light of the above, and further in light of the fact that both Scarcella and Mitra are analogous to each other and to the claimed invention, one of ordinary skill in the art would recognize that the prior art teachings are modifiable and combinable without yielding unpredictable results, since the valves are being used for the same purpose or function. As per (4), one of ordinary skill in the art would recognize that having a controllable expansion device as disclosed by Mitra, instead of a simple solenoid valve as disclosed by Scarcella, would allow one to provide a more “fine-tuned” controlling of the system, since the expansion valve of Mitra would allow various flowrates that can be controlled based on process parameters.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Scarcella and to have modified them with the teachings of Mitra, by having the third valve device be a third expansion valve/device, in order to achieve a higher degree of control over the flowrate within the line, further in order to maintain a proper degree of superheat within the system, as similarly suggested by Mitra, without yielding unpredictable results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Scarcella (US 20120011866 A1) in view of Huff (US 20140053585 A1).
	As per claim 16, Scarcella discloses wherein the second valve (73) is a solenoid valve (see paragraph 27).
	However, Scarcella may not explicitly disclose wherein the first valve is a check valve.
68) between a flash tank (60) and the compressing stages (30).
Moreover, it has been held that the simple substitution of one known element for another to obtain predictable results supports a prima facie determination of obviousness if the following findings are presented: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the instant case, and as per (1), one of ordinary skill in the art would recognize that the prior art of Scarcella contains a device (valve 53) that only differs from the claimed device by virtue of not being a check valve, per se. As per (2), as evidenced by Huff, one of ordinary skill in the art would recognize that the valve of Scarcella may be substituted with a check valve such as the check valve (68) in Huff, since Huff teaches that said check valve may be used to prevent the reverse flow of refrigerant through the line back into the flash tank (see last sentence of paragraph 21). As per (3), in light of the above, and further in light of the fact that both Scarcella and Huff are analogous to each other and to the claimed invention, one of ordinary skill in the art would recognize that the prior art teachings are modifiable and combinable without yielding unpredictable results, since the valves are being used for a similar purpose or function. As per (4), one of ordinary skill in the art would recognize that having a check valve as disclosed by Huff, instead of a simple solenoid valve as disclosed by Scarcella, would allow one to provide a failsafe 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Scarcella and to have modified them with the teachings of Huff, by having the first valve be a check valve, in order to prevent the backflow of refrigerant through the system during the various operating modes, as similarly suggested by Huff, without yielding unpredictable results.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scarcella (US 20120011866 A1) in view of Manole (US 20050150248 A1).
	As per claim 17, Scarcella discloses wherein the working fluid circuit (2, 4, 6 and related components) includes a second compressor (20a), the second compressor (20a) receiving working fluid from the third heat exchanger (50) and discharging working fluid into the first compressor (20b).
	However, Scarcella may not explicitly disclose a fourth heat exchanger, wherein the second compressor is discharging working fluid into the fourth heat exchanger.
	On the other hand, Manole, directed to an HVAC system, discloses a fourth heat exchanger (36), wherein the second compressor (32) is discharging working fluid into the fourth heat exchanger (36; see figure 4).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as 
As per (1), it should be noted that in Manole, the fourth heat exchanger (36) is being used as an intercooler (i.e. an interstage cooler) in order to cool the refrigerant that has been compressed at a first compression stage (32; see figure 4 and paragraph 39). One of ordinary skill in the art would recognize that the use of intercoolers such as the one disclosed by Manole is common in order to avoid the overheating of the second stage compressor (34 of Manole) and of the refrigerant within the system. The use of the interstage cooler allows the system to maintain a desired level of enthalpy and temperature within the refrigerant before said refrigerant is re-compressed to a higher stage. As per (2), one of ordinary skill in the art would recognize that since the prior art of Manole has successfully implemented its own teachings with regards to the fourth heat exchanger (i.e. the intercooler), there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Scarcella. Said reasonable expectation of success is apparent from the fact that both Scarcella and Manole are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. HVAC systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Scarcella and to have modified them with the teachings of Manole, by having the working fluid circuit include a second compressor and a fourth heat exchanger, the second compressor receiving working fluid from the third heat exchanger and discharging working fluid into the fourth heat exchanger, in order to maintain an adequate temperature and enthalpy of the refrigerant, further in order to prevent the overheating of the second-stage compressor, without yielding unpredictable results.
As per claim 18, Scarcella as modified discloses wherein the fourth heat exchanger (36 of Manole) is an interstage cooler (as described in at least paragraph 39 of Manole).

Allowable Subject Matter and Reasons for Allowance
Claims 6, 9-13 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, when taken as a whole, neither anticipates nor renders obvious the claimed invention as recited in the aforementioned claims.
	As per claims 6 and 23, the prior art does not disclose the specific operation of the claimed charge mode and discharge mode. It should be noted that Scarcella requires the phase-change material to cool the refrigerant within the second heat exchanger (i.e. the phase-change material is 
As per claims 9 and 24, the prior art does not disclose a bypass passageway that extends from the first fluid passageway, upstream the first heat exchanger, to a location in the first fluid passageway downstream the first heat exchanger. Although Scarcella teaches a similar bypass (26), said bypass does not extend to a location downstream the first heat exchanger in the first fluid passageway, but rather, extends directly into the second passageway. It should be noted that any attempts to modify Scarcella to have said bypass (26) ending in the first fluid passageway would change the principles of operation of Scarcella and render Scarcella inoperable for its intended purpose, since it would be preventing Scarcella from operating in a defrosting or heating mode, which requires the outlet of said bypass to be located immediately upstream the third heat exchanger (50; as described in paragraphs 29 and 31). Since there are no other prior art teachings that would substitute or complement the teachings of Scarcella to arrive at the claimed invention, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “expansion device” is a recognized term of art that includes a broad class of structures, such as thermal-expansion valves (TXVs), electronic expansion valves (EEVs), capillary tubes, etc.
        2 Valve “65” is fluidically between “46” and “40”, given the closed-loop system, wherein fluid flows from “46” to “65” and eventually to “40”.
        3 The valve “53” is fluidically between the flash tank “70” and the second heat exchanger (coils within 46), given the closed-loop system, wherein fluid flows from “70”, to “53”, and eventually to the coils of “46”.
        4 The valve “73” is fluidically between the second heat exchanger (coils within 46) and the first compressor “20b”, given the closed-loop system, wherein the fluid flows from the coils of “46”, to “73”, and to “20b”.